Order entered April 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00432-CV

                         DALLAS COUNTY SCHOOLS, Appellant

                                              V.

                                   PAUL GREEN, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09857

                                          ORDER
       We GRANT the parties’ April 9, 2014 joint motion to stay to the extent that we

ABATE this appeal for a period of sixty days to allow the parties time to negotiate a settlement

agreement. This appeal will be reinstated sixty days from the date of this order or on motion of

either party, whichever occurs sooner.


                                                     /s/   ADA BROWN
                                                           JUSTICE